DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
	The examiner recommends “An no-slip foam floor mat” should read “A no-slip foam floor mat” (“An” is replaced by “A”) for grammatical reasons.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0081153 A1) in view of Zhao (CN 107791677 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 1, Yeh discloses a no-slip foam floor mat (“sports mat” e.g. Fig. 1 – 4; ¶¶ [0009] – [0028]), comprising: 
	a mat body, made of a foam material (“foam layer” 1 and/or “second foam layer” 4, taken alone or in combination with “net” 2 therebetween: e.g. Fig. 1 – 4; ¶¶ [0010] – [0012], [0018], [0020] – [0027]); 
	a plastic film, attached to a surface of the mat body, the plastic film having a top surface, the top surface being processed by electric shock or flame to form a plurality of fine dents (“first plastic film” 51 in “patterned laminate” 5: e.g. ¶¶ [0010], [0025]); 
	a non-slip layer, formed of a non-slip coating coated on the top surface of the plastic film, the non-slip coating being embedded in the fine dents and tightly joined to the plastic film (“second plastic film” 53 in the “patterned laminate” 5, whereby the “patterned laminate” is embossed to “prevent…slipping and tumbling”: e.g. Fig. 1 – 4; ¶¶ [0010], [0025], [0026]).  
	Although Yeh is not explicit as to the top surface of the plastic film having a plurality of fine dents and thus the non-slip coating being embedded in the fine dents and tightly joined to the plastic film, these feature would have been obvious in view of Zhao.
	Zhao discloses it is traditional to process film surfaces with electric shocks in order to roughen the surface, thereby improving adhesion with inks and other structures (e.g. ¶ [0005]).
	As previously noted, the plastic film and non-slip layer Yeh discloses collectively form a “patterned laminate” (e.g. ¶¶ [0010], [0025], [0026]).  One of ordinary skill in the art would have appreciated that at least some adhesiveness is required in order for the laminate to successfully form.
Yeh discloses the top surface of the plastic film is attached to the non-slip layer by, e.g., heat lamination (e.g. ¶ [0025]).  Furthermore, Yeh discloses a pattern is printed on either of the plastic film and the non-slip layer (e.g. ¶ [0025]).
	Therefore, it would have been obvious to, for instance, process the top surface of Yeh’s plastic film by electric shock as Zhao suggests, the motivation being to improve adhesion of the non-slip layer and the pattern to the plastic film.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  In view of claim 1 failing to describe particular parameters of the electric shock process,  Zhao’s description of electric shock is considered identical, or at least substantially identical, to the process claimed.  Therefore, upon combining a non-slip layer and a plastic film as Yeh discloses, one of ordinary skill in the art would have expected a plurality of fine dents in the top surface of the plastic film as well as the non-slip coating to be embedded in the fine dents and tightly joined to the plastic film.  Moreover, in view of Yeh’s desire to isolate the printed pattern from a user’s skin for safety reasons (e.g. ¶ [0025]), one of ordinary skill in the art would have additional motivation for embedding in the fine dents and tight joining since providing such features better guarantees the sought isolation.
	Regarding claim 2, in addition to the limitations of claim 1, Yeh discloses the foam material of the mat body is, e.g., EVA (e.g. ¶ [0023]).
	Regarding claim 3, in addition to the limitations of claim 1, Yeh discloses the plastic film is made of, e.g. PE (“polyethylene” e.g. ¶ [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783               

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783